Citation Nr: 1759143	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and K. T.



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

The Veteran died in October 1983; the appellant in this case is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a September 2016 Board hearing. The transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death. VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017). To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death. 38 C.F.R. § 3.312. In this case, the Veteran's death certificate reflects that the immediate causes of death were cardiorespiratory arrest, acute renal failure, and gastric carcinoma with abdominal carcinomatosis. At the time of his death, the Veteran was not service-connected for any disabilities.

The appellant contends that the Veteran's stomach cancer was due to exposure to herbicide agents while he served in the Republic of Vietnam. The Board notes that while the Veteran does not appear to have had one of the diseases presumptively associated with herbicide exposure listed at 38 C.F.R. § 3.309 (e), service connection may also be granted for a disease claimed as due to herbicide exposure on a direct service connection basis. See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). Therefore, the AOJ should obtain a medical opinion as to the etiologic relationship between the Veteran's death and disease which may be attributed to service that addresses the specific contentions of the appellant. DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).

Further, the Veteran's service treatment records indicate the Veteran complained of stomach pain in service. Therefore, an opinion is required to determine whether the Veteran's stomach pain is etiologically related to the Veteran's stomach cancer that was one of the Veteran's primary causes of his death.

Finally, it appears that there are outstanding VA treatment records. In a June 1983 private treatment record, it was noted that the Veteran sought treatment at the Charleston Veterans Administration Hospital in 1980. An attempt to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the Veteran's outstanding VA treatment records including any records from Charleston VA hospital beginning in 1980. 

2. Obtain a medical opinion as to whether it is at least as likely as not that the cause of the Veteran's death, cardiorespiratory arrest, acute renal failure, and/or gastric carcinoma with abdominal carcinomatosis, is at least as likely as not (a 50 percent or greater probability) etiologically related to service.

a) The examiner must specifically provide an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that the Veteran's in-service exposure to herbicide agents (such as Agent Orange) caused or contributed to any of the listed immediate, underlying, or contributory causes of his death (cardiorespiratory arrest, acute renal failure, and/or gastric carcinoma with abdominal carcinomatosis). 

b) The examiner should address the Veteran's service treatment records that indicate that the Veteran complained of stomach pain; the appellant's testimony that she recalled him seeking treatment for stomach pain in 1975; and the Veteran's private treatment records that indicate the Veteran had a history of intermittent abdominal discomfort before he died. 

c) The examiner should provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.  The examiner is advised that the absence of a disability from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion-i.e., if it is the examiner's opinion that any disability that caused, materially contributed to, or hastened the Veteran's death, is not associated with his exposure to herbicides in Vietnam, then the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's disability that caused, materially contributed to, or hastened the Veteran's death, and his exposure to herbicides than to indicate that such disability is not on the list of presumptive diseases.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




